Citation Nr: 0119064	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cavernous 
hemangioma of the liver in left hepatectomy status.  

2.  Entitlement to service connection for a disorder 
manifested by back and right leg pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
October 1998.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) at 
Wichita, Kansas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran's service medical records reflect complaints of 
back pain with a finding of a bulging L5-S1 disc.  At a 
December 1998 VA examination, less than 2 months after 
service, the diagnosis was chronic low back pain.  It is not 
clear whether the VA examiner reviewed the veteran's service 
medical records at the time of the examination.  Moreover, 
while chronic low back pain was diagnosed at the examination, 
the examiner did not express an opinion as to the etiology of 
this diagnosis.  Additionally, the veteran's representative 
contends that on this basis, the examination was inadequate.  
In view of the complaints and findings pertaining to the 
veteran's back in service and shortly thereafter and the duty 
to assist, the Board is of the opinion that there should be 
orthopedic evaluations to determine the nature and etiology 
of the veteran's back disorder, if any.

Furthermore, the Board observes that the RO denied service 
connection for hepatic masses of both lobes of the liver, 
post left hepatectomy due to cavernous hemangioma with scar 
on the basis that such disability was a congenital 
developmental abnormality which required remedial surgery 
during service and that the scar was the expected result of 
surgery.  At a December 1998 VA examination, the examiner 
noted that the veteran had chronic abdominal pain in the mid 
to upper abdominal areas, elevation of his ALT and AST 
readings, and reported a history of residual hemangioma in 
the liver.  The diagnosis was status post resection of a 
hemangioma of the liver with residual hemangioma per history.  
The examiner did not provide an opinion as to the etiology of 
the disorder.  While service connection cannot be granted for 
a congenital or developmental disorder under the provisions 
of 38 C.F.R. § 3.303; service connection may be granted 
symptomatology related to an injury in service.  According to 
the VA General Counsel (GC) in VAOPGCPREC 82-90 (July 18, 
1990) while it is clear that congenital or developmental 
defects may not be service-connected because they are not 
diseases or injuries under the law, the GC cautioned that 
many defects could be subject to superimposed diseases or 
injury and if, during an individual's military service, 
superimposed disease or injury did occur, service connection 
may be warranted for the resultant disability.  In view of 
the above duty to assist, the Board is of the opinion that 
further evaluation is necessary.

Finally, the record does not contain any medical records 
after the veteran's VA examinations in December 1998.  The RO 
should attempt to determine whether the veteran has received 
medical treatment since service.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
since December 1998.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA orthopedic and/or other appropriate 
examination to determine the nature and 
etiology of his disorder manifested by 
back and right leg pain.  Following 
review of the claims folder, the examiner 
should specifically address the following 
questions: (1) the current and proper 
diagnoses of the veteran's orthopedic 
disorders, if any; (2) whether it is as 
likely as not that the veteran's disorder 
manifested by back and right leg pain is 
the related to service to include 
complaints noted therein.  If there is no 
medical possibility that the back 
disorder, if any, is related to service, 
the examiner should clearly and 
unequivocally indicate so.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions.   

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the liver disorder.  
Following review of the claims folder, 
the examiner should specifically indicate 
whether the veteran suffers from a 
congenital or non-congenital liver 
disability, or both, and provide an 
opinion as to whether it is as likely as 
not that the liver disorder was incurred 
or aggravated during the veteran's active 
duty service (to include whether there 
was in-service aggravation of a 
congenital condition due to superimposed 
disease or injury).  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


